Citation Nr: 0115672	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  98-03 441A	)	DATE
	)
	)


THE ISSUE

Whether a February 9, 1998, Board decision denying service 
connection for a left foot disorder was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The moving party, the veteran, had active military service 
from June 1945 to November 1948 and from October 1950 to 
October 1951.  

This motion arises before the Board of Veterans' Appeals 
(Board) from a Board decision of February 9, 1998 wherein 
service connection for a left foot disorder was denied.  In 
the Board's prior decision, service connection for an 
acquired psychiatric disorder was denied. 


FINDINGS OF FACT

1.  The February 9, 1998, Board decision that denied service 
connection for a left foot disorder was a tenable decision 
based on the evidence then of record and considering the 
applicable law and regulations in effect at the time of the 
decision.

2.  The February 9, 1998, Board decision does not contain 
error which compels a materially different conclusion.


CONCLUSION OF LAW

Neither the facts as known, nor the law or regulations in 
effect on February 8, 1998, would compel the establishment of 
service connection for a left foot disorder, and the February 
9, 1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present motion, the moving party, the veteran, 
challenges a February 9, 1998, Board decision wherein the 
Board denied service connection for a left foot disorder.  
The veteran contends that the February 9, 1998, Board 
decision was clearly and unmistakably erroneous with respect 
to this denial.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his motion is denied.

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2000).  In general, review for clear and 
unmistakable error must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b) (2000).  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2000).  Examples of situations that are not 
clear and unmistakable error include:  (1) Changed Diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to Assist.  
The Secretary's failure to fulfill the duty to assist; or 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2000).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulations 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2000).

The evidence at the time that the Board rendered its February 
1998 decision shows that service connection for a left foot 
disorder was initially denied by means of a March 1993 rating 
action rendered by the Muskogee, Oklahoma, Providence, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran argued that he had injured his left foot as a 
child prior to his entry into active military service.  He 
further averred that his active military service aggravated 
his pre-existing left foot disorder.

VA regulations in effect at the time that the Board rendered 
its February 9, 1998 decision provide that service connection 
may be established for a current disability in several ways 
including on the basis of aggravation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1997).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1997).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1997).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1997).

At the time that the Board rendered its February 1998 
decision, the law provided that "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability required more than an allegation that 
the disability had its onset in service or is 
service-connected; it required evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The law in effect at the time that the Board rendered its 
February 1998 decision set forth three elements necessary to 
meet the threshold requirement for establishing a "well 
grounded" claim.  These necessary elements are as follows: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The Board based its February 1998 decision on a review of the 
entire evidentiary record.  The evidence contained a December 
1946 morning report indicating simply that the veteran was 
"restricted."  Additionally, the evidence contained a 
report of a November 1948 separation examination indicating 
that the veteran's feet were normal.  No additional service 
medical evidence was of record.  The Board noted that almost 
all of the veteran's service department records had 
apparently been destroyed by fire.  In October 1992 the RO 
received notice from the National Personnel Records Center 
(NPRC) that none of the veteran's service medical records 
were on record at NPRC and that they were "fire related."  
NPRC checked sick reports but did not find any remarks 
pertaining to illness or medical treatment of the veteran.  

The evidence of record in February 1998 also included several 
statements from relatives of the veteran dated in August 
1995.  These statements all indicate that the veteran injured 
his left foot in 1938, which was prior to his entry into 
active service.  

Post service private medical evidence was also of record in 
February 1998.  The earliest report of medical treatment of 
the veteran's left foot found in these records is dated in 
September 1992.  In a July 1995 medical report the veteran 
reported that he had left foot pain since an injury in 1938.  
Another medical report reveals that the veteran had surgery 
on his left foot in 1994.  

In September 1995, a VA examination of the veteran was 
conducted.  X-ray revealed that the left foot was within 
normal limits.  The examining orthopedist was unable to offer 
any opinion as to possible aggravation of the veteran's left 
foot disorder because of the lack of medical records.  

Based on a review of the entire evidence of record, the Board 
found, in February 1998, that the veteran's claim for service 
connection was not well grounded.  The Board noted that 
although the veteran has alleged aggravation, because he is 
not a physician, he is not competent to make a determination 
that his pre-existing left foot disorder was aggravated 
during active service.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

While nearly all of the veteran's service medical records had 
been destroyed by fire through no fault of his own, the Board 
noted that the RO had attempted to retrieve the service 
medical records on several occasions to no avail.  Although 
evidence submitted since the February 1998 decision indicates 
that the veteran entered service in June 1945 rather than 
November 1945, there was no pertinent medical evidence dated 
during this period.  Despite lay evidence showing that the 
veteran that he injured his left foot as a child.  The Board 
noted that the single service medical record which has been 
retrieved reveals that the veteran's feet were normal.

The Board found that, even assuming that the veteran had a 
pre-existing left foot disorder prior to his active service, 
there was no evidence which showed that the disorder 
increased in severity during service.  Not only did the 
report of the separation examination show his feet to be 
normal, the veteran waited over four decades before filing a 
claim and he presented no medical evidence showing any 
treatment for any left foot disorder from 1951 until 1992.  
The veteran complained of pain since the injury in 1938 and 
he claimed that the injury became worse during service; 
however, Board found that the lack of need for medical 
attention for so many years indicates that there was no 
aggravation due to military service.  Accordingly, the Board 
found that there was no evidence of continuity of 
symptomatology to warrant service connection.  Regulations 
require a continuity of symptomatology to link the post-
service symptoms to injury during service when the fact of 
chronicity in service is not adequately supported.  38 C.F.R. 
§ 3.303(b) (1996).

The Board also denied the veteran's claim as the evidence 
failed to establish the third element (a nexus between his 
current disability and inservice aggravation) required for 
the claim to be well grounded.  See Caluza, 7 Vet. App. at 
506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996). "A claim for a disability 
cannot be well grounded unless there is a medical opinion 
that links the current disability to the appellant's term of 
service.  In the usual case this nexus would consist of a 
medical diagnosis of a current disability that 'looks 
backward' to an in-service disease or injury and links the 
two."  Martin v. Gober 10 Vet. App. 394 (1997); Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996); Chelte v. Brown 10 
Vet. App. 268 (1997) (In the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded.) 

The Board finds that the February 9, 1998, decision denying 
service connection for a left foot disorder was plausible and 
tenable.  The decision does not demonstrate any error of fact 
or law which would compel a materially different conclusion.  
After a thorough review of the evidence, to include available 
service medical records and post service treatment, this 
decision found that the evidence failed to show a nexus 
between the veteran's present disability and his active 
military service.  In particular, the evidence did not show 
that a left foot disorder that preexisted active service was 
aggravated by active service.  These findings are plausible.  
Even if the evidence could have been interpreted differently, 
the Board finds that the interpretation applied by the 
February 9, 1998, decision pertaining to service connection 
for a left foot disorder is not clearly and unmistakably 
erroneous such that a materially different conclusion is 
compelled by the law or evidence, and there was ample 
evidence to support the Board's findings and conclusions.  
The veteran's motion consists merely of a disagreement in the 
way the evidence was weighed.  Such disagreement may not 
constitute clear and unmistakable error.  As the findings of 
fact in the February 9, 1998, decision were plausible, and 
the application of the law and regulations in effect at the 
time the decision was made was tenable, the Board finds that 
decision denying service connection for a left foot disorder 
does not demonstrate clear and unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on February 9, 1998, 
would compel the grant of the veteran's claim of entitlement 
to service connection for a left foot disorder, and the 
February 9, 1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  Therefore, the veteran's motion is 
denied.  38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.1400-20.1411 (1997) (2000).
 

ORDER

The veteran's motion that a February 9, 1998, Board decision 
which denied service connection for a left foot disorder was 
clearly and unmistakably erroneous is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 



